UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. Annual Report For the Year Ended March 31, 2014 Osterweis Fund Osterweis Strategic Income Fund Osterweis Strategic Investment Fund Osterweis Institutional Equity Fund Disclosures Past performance is no guarantee of future results. This commentary contains the current opinions of the author as of the date above, which are subject to change at any time. This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for complete fund holdings. No part of this document may be reproduced in any form, or referred to in any other publication, without the express written permission of Osterweis Capital Management. The S&P 500 Index is a market capitalization weighted index that is widely regarded as the standard for measuring large-cap U.S. stock market performance.This index reflects the reinvestment of dividends and/or interest income and is not available for investment. The Barclays U.S. Aggregate Bond Index (BC Agg) is an unmanaged index that is widely regarded as a standard for measuring U.S. investment grade bond market performance.The 60/40 blend is composed of 60% S&P 500 and 40% BC Agg and assumes monthly rebalancing. These indices reflect the reinvestment of dividends and/or interest income.These indices do not incur expenses and are not available for investment. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Alpha is a measure of performance on a risk-adjusted basis. Price-to-Earnings (P/E) ratio is the ratio of the stock price to the trailing 12 months diluted EPS. Return on assets is an indicator of how profitable a company is relative to its total assets. Return on equity is the amount of net income returned as a percentage of shareholders equity. Free cash flow represents the cash that a company is able to generate after laying out the money required to maintain and expand the company’s asset base.Free cash flow is important because it allows a company to pursue opportunities that enhance shareholder value. Stocks are generally perceived to have more financial risk than bonds in that bond holders have a claim on firm operations or assets that is senior to that of equity holders.In addition, stock prices are generally more volatile than bond prices.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.A stock may trade with more or less liquidity than a bond depending on the number of shares and bonds outstanding, the size of the company, and the demand for the securities.Similarly, the transaction costs involved in trading a stock may be more or less than a particular bond depending on the factors mentioned above and whether the stock or bond trades upon an exchange.Depending on the entity issuing the bond, it may or may not afford additional protection to the investor, such as a guarantee of return of principal by a government or bond insurance company.There is typically no guarantee of any kind associated with the purchase of an individual stock.Bonds are often owned by individuals interested in current income, while stocks are generally owned by individuals seeking price appreciation with income a secondary concern.Cash is highly liquid and does not have the risk of capital loss.The tax treatment of returns of cash, bonds and stocks also differs given differential tax treatment of income versus capital gain. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Osterweis Capital Management. Neither MSCI, S&P, nor any other party involved in making or compiling the GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits), even if notified of the possibility of such damages. This document must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. Table of Contents Letter from the Chief Investment Officer and the President 2 Manager Reviews, Fund Overviews and Schedules of Investments Osterweis Fund Portfolio Managers’ Review 5 Fund Overview 6 Schedule of Investments 7 Osterweis Strategic Income Fund Portfolio Managers’ Review 9 Fund Overview 10 Schedule of Investments 11 Osterweis Strategic Investment Fund Portfolio Managers’ Review 16 Fund Overview 18 Schedule of Investments 19 Osterweis Institutional Equity Fund Portfolio Managers’ Review 24 Fund Overview 25 Schedule of Investments 26 Financial Statements Statements of Assets and Liabilities 28 Statements of Operations 29 Statements of Changes in Net Assets Osterweis Fund 30 Osterweis Strategic Income Fund 31 Osterweis Strategic Investment Fund 32 Osterweis Institutional Equity Fund 33 Financial Highlights Osterweis Fund 34 Osterweis Strategic Income Fund 35 Osterweis Strategic Investment Fund 36 Osterweis Institutional Equity Fund 37 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 46 Expense Example 47 Trustees and Executive Officers 49 Additional Information 51 Privacy Notice 52 1 Letter from the Chief Investment Officer and the President April 17, 2014 Dear Investors, After soaring 40% over the 18 month period from mid-2012 to year-end 2013, the stock market, as measured by the S&P 500 Index, has taken a breather in early 2014.Investors are understandably questioning if it is time to lower exposure to U.S. equities now that the recovery from the 2008-09 lows is five years old, stock market valuations no longer appear cheap and the Federal Reserve (“The Fed”) is beginning to take steps that may lead to higher interest rates later this year and next.Softer than expected economic readings early in 2014 across many emerging market economies, as well as the U.S., have also raised questions as to the sustainability of corporate profits.In this letter, we ask: “How long in the tooth is this bull market?”We start with a short review of how we arrived at this particular moment in both the economic and market cycles and then review both the bear and bull case for staying invested in equities. Where have we come from? Simply put, we have come from the worst financial and economic crisis since the Great Depression.In 2008, the U.S. financial system was seriously imperiled.A toxic combination of horrendous loans and excessive leverage caused numerous banks and other financial institutions to fail.Many were married off in shotgun weddings or taken over by the federal government before the true scope of their difficulties were fully understood.The economy plummeted, unemployment skyrocketed and markets cratered.They were truly ugly and scary times. By the second quarter of 2009, the financial system found its footing and the economy began a long, slow climb out of the snake pit.Our view for some time has been that the economy would slowly grind higher as financial institutions and consumers gradually delevered and regained a semblance of financial strength.We expected that the recovery would be characterized by below-average growth, low inflation and prolonged low interest rates.This has been a powerful recipe for stocks and much of the bond market over most of the past five years.In fact, nearly all asset classes have rebounded, including real estate and other hard assets. We have been somewhat surprised by the vigor of corporate profits.Numerous factors conspired to raise profit margins to record highs.Chief among them was the effect of concerted cost controls resulting in extraordinary efficiency gains.In effect, even just a small recovery in demand for many businesses resulted in an outsized profit recovery as firms discovered that they did not need to hire additional labor to produce more.Also helping was balance sheet deleveraging coupled with low interest rates, virtually no real wage cost increase and lower energy costs due to the shale oil and gas boom. For several years we have been writing about the long-term bull case for U.S. equities.Besides the factors discussed above, we pointed to the fact that U.S. equities were reasonably priced in absolute terms, and very attractive relative to bonds.We further argued that for 10-20 years investors had systematically reduced their exposure to U.S. equities in favor of bonds, emerging market equities, hedge funds, private equity investments and venture capital.As a result, we believed (and still do believe) that there would be a long-term repositioning of portfolios back to a higher weighting in U.S. equities. So far we have been right.But now that stocks have performed so well from the depths of the 2008 crisis, what’s next? Do we still hold to our thesis of a long-term bull market in stocks? The short answer is yes, but to provide you with a fuller picture we want to review both the contra argument, i.e., the bear case, and the pro argument, i.e., the bull case. The Bear Case The crux of the bear case is that the market is up significantly, price-earnings (P/E) ratios are now above historical averages and valuations appear stretched.Furthermore, profit margins are at record levels and will inevitably regress back towards their historical mean, seriously threatening profit growth rates, as will sluggish growth in the U.S. and declining growth rates in emerging markets, especially in China.The bear case rejects the idea that the U.S. economy will benefit in any meaningful way from improved cost competitiveness globally or will enjoy anything approaching a normal housing recovery.As a result, unemployment will remain structurally high and wage growth will remain low, resulting in anemic consumer spending which accounts for over 70% of U.S. Gross Domestic Product (GDP). On top of all this, the Fed is starting to taper, i.e., backing away from its very loose monetary policy.As a result, interest rates should go up and higher interest rates could lead to lower P/E ratios for stocks.Rising rates could also entice 2 Letter from the Chief Investment Officer and the President investors to allocate assets to fixed income securities and away from equities.Add to this the potential long-term inflation current monetary policy could generate, and P/E multiples have further downside. In sum, the bear case rests on the twin pillars of declining P/Es or valuations and declining profit margins and earnings disappointments.The bull case, as outlined below, argues just the opposite, i.e. stable or rising valuations coupled with sustained economic and profit growth. The Bull Case The bull case derives from the assertion that we are in a very low inflationary environment that is good for both economic growth and stock market valuations.The slowdown in China and other emerging markets means that China’s voracious appetite for commodities, a function of its investment-driven growth, is now over.The commodity supercycle of the last decade is fini.Commodity prices are down and will stay down.Ergo inflation will remain low. A drop in commodity prices, especially for food and energy, should act as a tax decrease for U.S. consumers.It adds to their discretionary disposable income, which then gets spent on other goods and services, increasing demand and leading to stronger overall economic growth.This sets up a virtuous cycle of higher wages and employment, which further augments consumer disposable income, again leading to more spending, etc.The consumer accounts for 72% of aggregate demand, which makes this cycle extremely powerful. Furthermore, in the five years since the depths of the 2008 financial crisis, the consumer has deleveraged and is now in relatively good shape.While much has been written about the plight of the long-term unemployed, the fact remains that employment is up and there even appears to be a labor shortage in certain skilled jobs1. Lower inflation should be helped by a stronger U.S. dollar.As the Fed tapers, interest rates in the U.S. are likely to be biased upwards, while the slowdown in emerging markets and sluggish growth in Europe and Japan should result in loose monetary policies and lower interest rates in those countries.If this scenario of higher rates in the U.S. and lower rates for our trading partners proves to be correct, the dollar will strengthen vis-à-vis the other currencies, making our imports cheaper and thus lowering inflationary pressures in the U.S. and again helping to bolster the spending power of the U.S. consumer. Another factor that could enhance growth over the next several years would be an increase in capital spending.Since the financial crisis, U.S. corporations have been more focused on repairing and strengthening their balance sheets than on expansion.As a result, balance sheets are now much stronger and our capital base (plant and equipment) is aging.Hence conditions appear ripe for a pickup in capital spending2. Given all of the above, we think that continued low inflationary economic growth could be a good bet going forward.Since the factors that have caused profit margins to reach their current high levels still appear in place, profit growth should mirror economic growth.Of course, there will be differences among various industries and among companies within specific industries, but on balance, corporate profits should continue rising. On a cautionary note, we are aware that growing shortages of skilled labor could put upward pressure on wages, which in turn could cause companies to begin raising prices more aggressively.We are closely monitoring this trend and others that could undermine the low-inflation thesis. So now the question is:“What about valuations?”P/E ratios are slightly above average, but not excessive.Francois Trahan argues quite convincingly that P/E ratios are driven by inflation more than by interest rates.Since inflation is expected to remain low, P/Es should remain high.This makes sense because we use long-term interest rates (e.g. the 10-year U.S. Treasury rate) in our dividend discount models to calculate a theoretical market P/E, and long-term interest rates are really a reflection of inflation and inflation expectations. 1 Cornerstone Macro LP, Portfolio Strategy Outlook. 2 BCA Research, The Bank Credit Analyst, March 2014. 3 Letter from the Chief Investment Officer and the President Trahan argues that because inflation is likely to stay low, interest rates may not rise all that much as the Fed tapers, and more importantly that the market’s P/E ratio is likely to rise as it is ultimately more tied to inflation than interest rates.He further argues that P/E cycles are typically measured in decades (not quarters) and that we are only a couple of years into a rising trend.From a slightly different angle, we have argued for some time that if one uses the current low level of the 10-year U.S. Treasury rate and a dividend discount model, the theoretical market’s P/E would be roughly twice today’s actual P/E.Therefore, either the market is already pricing in higher rates or the P/E has room to expand further. In summary, the bull case rests on expectations of low inflation, continued economic and corporate profit growth, and rising equity valuations.If all this comes to pass, U.S. equities may have a long way to go.Over the past several years we have shared data that illustrates just how dramatic the flow of funds trend has been both in terms of years and dollars out of U.S. equities and into non-U.S. equities.This trend was not just a case of irrational investors following the ignorant herd.For many years, the return on assets and the return on equity in the emerging markets were rising faster than in the developed markets and ultimately eclipsed returns in the developed markets.Investors understandably chased both the higher growth rates as well as the higher returns offered by emerging market equities.Some observers have recently observed, however, that excess investment across the emerging markets has now driven down returns in recent years while returns by companies in the developed economies, especially the U.S., have rebounded resulting in the disappearance of any premium return in emerging market equities. Markets, of course, never go straight up or straight down: they zig-zag.Short term, we would not be surprised if the market took a breather after its strong gains last year.Additionally, we may see volatility related to news coming out of the Middle East and Russia.But longer term, we remain very optimistic on the outlook for U.S. equities.In addition to the reasons we discussed above we believe U.S. equities are very attractive relative to the alternatives.The great bull market in bonds appears to be over.The great decades of emerging market growth appear to be behind us.Hedge funds in aggregate have been mediocre performers for some time.We expect money to flow back into stocks, particularly U.S. equities.This is a technical (money flow) argument for a continued bull market.It augments the fundamental case based on earnings and valuation. In closing, on the equity side, despite our overall bullish outlook, we remain cognizant of both market and security specific risks.Our main focus continues to be on individual companies which we believe have attractive investment attributes over and above the macro outlook and whose long-term growth prospects are largely independent of the macro outlook.This is important because random events in the broader economy are by definition hard to predict.We want to own reasonably valued companies that can plough ahead even if the seas get choppy.To a large extent, this intense focus on individual companies is the basis of our equity investment strategy regardless of our outlook. On the fixed income side, given that the Fed is likely to complete its asset purchases this year and may raise rates in early 2015, we still feel that Treasuries and investment grade bonds are unattractive.Although yields in the high yield universe are low by historical standards, they still should give us a decent cushion against rising rates, especially at the shorter end of the maturity spectrum.In addition, the slowdown in China and the end of the commodity cycle may act as a tailwind to growth here in the U.S., somewhat muting credit risk.Select convertible bonds may also be attractive.We believe that maintaining a shorter duration exposure in high yield and some convertible bonds is the right mix in this environment. If you are not currently receiving our quarterly shareholder letters and outlooks by email and would like to receive them, please email contact@osterweis.com or call (800) 700-3316 to be added to our distribution list. Sincerely, John Matt Please see back of front cover for additional disclosures. 4 Osterweis Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ended March 31, 2014, the Osterweis Fund (the “Fund”) generated a total return of 18.55%, modestly underperforming its benchmark, the S&P 500 Index (the “S&P 500”), which generated a total return of 21.86% over the same period.(Please see standardized performance in the table following this review.) Market Review The equity market, as measured by the S&P 500, gained 21.86% over the twelve months ended March 31, 2014 with much of the gain occurring in the fourth calendar quarter of 2013.In the first calendar quarter of 2014, the markets treaded water as investors questioned the sustainability of corporate profit growth and potential market risks related to softer economic readings out of the emerging markets. Portfolio Review At the start of the fiscal year on April 1, 2013, our equity exposure was 95%.Throughout the following twelve months, the Fund remained relatively fully invested.At the end of the one-year period on March 31st, the Fund’s equity weighting remained approximately the same at 94%. The Fund modestly underperformed the benchmark for the fiscal year ended March 31st, with its small but material cash holding being one of the major reasons.Though averaging only 5% throughout the year, the residual position nevertheless resulted in a substantial drag on relative performance due to the strong equity market.Within equities, stock selection in the Financials and Energy sectors accounted for most of the value detraction.In particular, our investments in Brazilian stock exchange BM&F Bovespa and Brazilian conglomerate Cosan fared poorly during the period both on an absolute basis and versus the benchmark.In addition, although performance was positive, Financials stock Alleghany subtracted relative value due to the security’s low return and substantive weighting.Besides BM&F Bovespa and Cosan, the remaining top five detractors from absolute returns were IT company Compuware, aerospace equipment supplier Triumph and cable/internet operator Charter Communications, with the first investment exiting the portfolio in June 2013 and the latter two entering in late September 2013 and January 2014, respectively. On the positive side, our favorable stock selection in the Health Care sector and in particular our positions in drug maker Valeant Pharmaceuticals and rehabilitation services provider HealthSouth garnered a substantial boost to relative as well as absolute returns.Rounding out the Fund’s top five contributors to absolute performance were Google, Viacom and energy pipeline player Magellan Midstream Partners.In addition, our sector weightings benefited relative performance overall, with our higher and lower exposures compared to the benchmark in Health Care and Consumer Staples, respectively, as well as the absence of Telecommunications holdings, adding the most value.Somewhat dampening this positive impact was the Fund’s greater exposure to Utilities and Energy, and to a lesser extent, underweightings in Industrials and Information Technology. Outlook & Portfolio Positioning We think that the odds favor a continuation of the slow, non-inflationary economic growth we have seen over the past several years.In this environment, companies should be able to keep growing earnings and cash flows and provide attractive returns compared to most alternatives (i.e., cash and fixed income).That said, we expect to see the inevitable bumps along the road as the market reacts to any number of potential surprises (e.g., rumblings out of Russia or the Middle East).We would look to use any resulting market pull backs as opportunities to increase positions in existing holdings or to buy new names. As always, we are looking for attractively valued companies that we believe are misunderstood or out of favor.While these companies are harder to find, we continue to uncover stocks that are facing various challenges and have unrecognized turnaround or growth potential.We continue to focus on companies with businesses that can thrive in a slow growth economic environment.Lastly, we maintain our focus on companies with strong and growing free cash flow, particularly those that return this cash flow to shareholders through dividends and stock repurchases. The Osterweis Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices, demand and changes in tax code.The Fund may invest in debt securities that are un-rated or rated below investment grade.Lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. 5 Osterweis Fund | Fund Overview (Unaudited) Average Annual Total Returns Periods Ended March 31, 2014 Since Inception 1 Yr. 5 Yr. 10 Yr. 15 Yr. (October 1, 1993) Osterweis Fund 18.55% 17.35% 8.07% 9.48% 11.43% S&P 500 Index 21.86 7.42 4.46 9.18 Gross Expense Ratio as of 3/31/2014: 1.01% Gross Expense Ratio as of 3/31/2013: 1.04%1 1 As of the most recent Prospectus dated June 30, 2013. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Ten Years Ending 3/31/2014) This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2004, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Sector Allocation Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Air Lease Corp. Magellan Midstream Partners L.P. Oracle Corporation Crown Holdings, Inc. DIRECTV Google, Inc. – Class A Johnson & Johnson Enterprise Products Partners L.P. Bayer AG Total % Fund holdings are subject to change. 6 Osterweis Fund | Schedule of Investments at March 31, 2014 Shares Value Common Stocks: 79.2% Aerospace & Defense: 4.4% Boeing Co. $ Triumph Group, Inc. Air Freight & Logistics: 1.4% Royal Mail Plc1 Beverages: 2.2% Diageo Plc – ADR Communications Equipment: 2.3% Motorola Solutions, Inc. Containers & Packaging: 5.8% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 2.0% PHH Corp.1 Electric Utilities: 1.2% NRG Yield, Inc. – Class A Food Products: 2.4% Unilever NV – NYRS Gas Utilities: 1.7% Questar Corp. Health Care Equipment & Supplies: 2.7% Teleflex, Inc. Health Care Providers & Services: 2.8% HealthSouth Corp. Insurance: 2.6% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 2.2% Liberty Interactive Corp. – Class A1 Internet Software & Services: 2.9% Google, Inc. – Class A1 IT Services: 1.3% Xerox Corp. Media: 10.6% Charter Communications, Inc. – Class A1 Cinemark Holdings, Inc. DIRECTV1 Viacom, Inc. – Class B Multiline Retail: 1.4% Marks & Spencer Group PLC – ADR Oil, Gas & Consumable Fuels: 4.0% Cosan Limited – Class A Occidental Petroleum Corp. Pharmaceuticals: 12.8% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Sanofi – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 2.4% Atmel Corp.1 Software: 3.1% Oracle Corporation Thrifts & Mortgage Finance: 0.7% Stonegate Mortgage Corp.1 Trading Companies & Distributors: 3.6% Air Lease Corp. Water Utilities: 2.7% American Water Works Co., Inc. Total Common Stocks (Cost $600,255,375) The accompanying notes are an integral part of these financial statements. 7 Osterweis Fund | Schedule of Investments at March 31, 2014 Shares Value Partnerships & Trusts: 8.2% Oil, Gas & Consumable Fuels: 8.2% Atlas Pipeline Partners L.P. $ Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $37,088,606) Real Estate Investment Trust: 6.5% Digital Realty Trust, Inc. New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $75,313,175) Short-Term Investments: 5.6% Federated U.S. Treasury Cash Reserves, 0.000%2 Total Short-Term Investments (Cost $65,282,819) Total Investments in Securities: 99.5% (Cost $777,939,975) Other Assets in Excess of Liabilities: 0.5% Total Net Assets: 100.0% $ ADR – American Depositary Receipt NYRS – New York Registry Shares 1 Non-income producing security. 2 Annualized seven-day yield as of March 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 8 Strategic Income Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ended March 31, 2014, the Osterweis Strategic Income Fund (the “Fund”) generated a total return of 5.78%, outperforming its benchmark, the Barclays U.S. Aggregate Bond Index (the “BC Agg”), which generated a total return of -0.10% over the same period.(Please see standardized performance in the table following this review.) Market Review This past fiscal year was marked with continued discussion about the tapering-related activities by the Federal Reserve (“the Fed”).The Fed roiled the markets in June of 2013 with their discussions of the potential reduction in Quantitative Easing (“QE”) in the fall, only to surprise the markets again when they did not “taper” their bond buying in September.By the end of March, it appeared that the eventual end of QE had been priced into the market. Portfolio Review The Fund generated strong performance on both absolute and relative terms over the fiscal year.The primary contributors to relative performance were the Fund’s non-investment grade (high yield) and convertible holdings, in addition to its shorter duration positioning. Within the overall bond market, the high yield sector notably outpaced investment grade.The Fund’s high yield holdings also produced strong results overall, outperforming the investment grade benchmark.Given the Fund’s dominant weight in this sector, averaging 77% over the period, high yield securities contributed significantly to both absolute and relative returns.The Fund started the fiscal year with 77% in high yield, reached a high of 84% and a low of 70%, and ended the fiscal year with 79%.Also outperforming the benchmark were the Fund’s convertible holdings, which averaged a small 4% weighting yet enhanced both absolute and relative returns.The benchmark, an investment grade index, does not contain any high yield or convertible bonds. During the period, the longer end of the yield curve rose, while the shorter end declined.As bond prices generally rise when yields fall and vice versa, this means that the Fund’s shorter duration positioning compared to the benchmark contributed positively to relative performance. Outlook & Portfolio Positioning Although recent Federal Reserve comments suggest that short-term rates may rise in early 2015, we believe that Treasury and investment grade bond investors may not fully appreciate their interest rate exposure.With this risk on the forefront of our minds, we are maintaining our focus on shorter-term high yield bonds that should provide an opportunity for reasonable returns while attempting to provide some degree of cushion against rising rates.We continue to selectively add longer-term bonds that have attractive yields after considering their risk/return profiles.Given that the tailwinds seem to outnumber the headwinds, we are looking for opportunities to increase our convertible bond exposure.Additionally, we have some cash on hand to allow us to take advantage of buying opportunities presented by short-term market volatility. The Osterweis Strategic Income Fund may invest in debt securities that are un-rated or rated below investment grade.Lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher rated securities.The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Small- and mid-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.From time to time, the Fund may have concentrated positions in one or more sectors subjecting the Fund to sector emphasis risk.The Fund may invest in municipal securities which are subject to the risk of default. 9 Strategic Income Fund | Fund Overview (Unaudited) Average Annual Total Returns Periods Ended March 31, 2014 Since Inception 1 Yr. 3 Yr. 5 Yr. 10 Yr. (August 30, 2002) Osterweis Strategic Income Fund 5.78% 6.28% 10.35% 6.89% 7.92% Barclays U.S. Aggregate Bond Index -0.10 3.75 4.80 4.46 4.73 Gross Expense Ratio as of 3/31/2014: 0.85% Gross Expense Ratio as of 3/31/2013: 0.93%1 1 As of the most recent Prospectus dated June 30, 2013. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Ten Years Ending 3/31/2014) This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2004, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Asset Allocation Top Ten Debt Holdings MetroPCS Wireless, Inc., 7.875% % Swift Services Holdings, Inc., 10.000% Kratos Defense & Security Solutions, Inc., 10.000% Michaels FinCo Holdings LLC, 7.500% Icahn Enterprises L.P., 3.500% BI-LO LLC, 8.625% Alere, Inc., 8.625% CIT Group, Inc., 5.250% Regis Corp., 5.750% A.M. Castle & Co., 12.750% Total % Fund holdings are subject to change. 10 Strategic Income Fund | Schedule of Investments at March 31, 2014 Principal Amount Value Bonds: 85.2% Corporate Bonds: 80.7% Aerospace & Defense: 4.5% AAR Corp. $ 7.250%, 01/15/2022 $ ADS Tactical, Inc. 11.000%, 04/01/20181 Erickson, Inc. 8.250%, 05/01/20201 Kratos Defense & Security Solutions, Inc. 10.000%, 06/01/2017 Spirit AeroSystems, Inc. 5.250%, 03/15/20221 Auto Components: 0.9% Stoneridge, Inc. 9.500%, 10/15/20171 Banks: 1.7% CIT Group, Inc. 5.250%, 04/01/20141 4.750%, 02/15/20151 Beverages: 1.8% Beverages & More, Inc. 10.000%, 11/15/20181 Cott Beverages, Inc. 8.125%, 09/01/2018 Building Products: 0.7% Cleaver-Brooks, Inc. 8.750%, 12/15/20191 Capital Markets: 1.9% E*Trade Financial Corp. 6.000%, 11/15/2017 6.375%, 11/15/2019 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 2.1% HIG BBC Intermediate Holdings LLC 10.500%, 09/15/20181 LSB Industries, Inc. 7.750%, 08/01/20191 Trinseo Materials Operating SCA 8.750%, 02/01/2019 Commercial Services & Supplies: 1.8% Deluxe Corp. 6.000%, 11/15/2020 R.R. Donnelley & Sons Co. 8.600%, 08/15/2016 8.250%, 03/15/2019 8.875%, 04/15/2021 7.000%, 02/15/2022 6.000%, 04/01/2024 Construction & Engineering: 0.9% Michael Baker International LLC 8.250%, 10/15/20181 Construction Materials: 1.0% Associated Asphalt Partners LLC 8.500%, 02/15/20181 Rain CII Carbon LLC 8.000%, 12/01/20181 Consumer Finance: 2.5% Ally Financial, Inc. 6.750%, 12/01/2014 6.750%, 12/01/2014 8.300%, 02/12/2015 3.500%, 07/18/2016 2.750%, 01/30/2017 Cash America International, Inc. 5.750%, 05/15/2018 Containers & Packaging: 2.1% Ardagh Packaging Finance PLC 6.250%, 01/31/20191 Berry Plastics Corp. 9.500%, 05/15/2018 Packaging Dynamics Corp. 8.750%, 02/01/20161 The accompanying notes are an integral part of these financial statements. 11 Strategic Income Fund | Schedule of Investments at March 31, 2014 Principal Amount Value Distributors: 0.3% Pittsburgh Glass Works LLC $ 8.000%, 11/15/20181 $ Diversified Consumer Services: 1.8% Outerwall, Inc. 6.000%, 03/15/2019 Regis Corp. 5.750%, 12/05/20171 Diversified Financial Services: 5.3% AerCap Aviation Solutions BV 6.375%, 05/30/2017 Aviation Capital Group Corp. 3.875%, 09/27/20161 4.625%, 01/31/20181 Icahn Enterprises L.P. 3.500%, 03/15/20171 International Lease Finance Corp. 5.650%, 06/01/2014 6.500%, 09/01/20141 4.875%, 04/01/2015 8.625%, 09/15/20152 Intrepid Aviation Group Holdings LLC 6.875%, 02/15/20191 Milestone Aviation Group Ltd. 8.625%, 12/15/20171 Diversified Telecommunication Services: 2.8% West Corp. 8.625%, 10/01/2018 7.875%, 01/15/2019 Windstream Corp. 8.125%, 09/01/2018 Electronic Equipment, Instruments & Components: 0.8% Sanmina Corp. 7.000%, 05/15/20191 Energy Equipment & Services: 2.2% Era Group, Inc. 7.750%, 12/15/2022 ION Geophysical Corp. 8.125%, 05/15/20181 Nuverra Environmental Solutions, Inc. 9.875%, 04/15/2018 Tervita Corp. 10.875%, 02/15/20181 Food & Staples Retailing: 6.1% BI-LO LLC 8.625%, 09/15/20181 KeHE Distributors LLC 7.625%, 08/15/20211 Michaels FinCo Holdings LLC 7.500%, 08/01/20181 Rite Aid Corp. 9.250%, 03/15/2020 Roundy’s Supermarkets, Inc. 10.250%, 12/15/20201 Spartan Stores, Inc. 6.625%, 12/15/20161 Tops Holding Corp. 8.875%, 12/15/2017 Tops Holding II Corp. 8.750%, 06/15/2018 Food Products: 1.1% Shearer’s Foods LLC 9.000%, 11/01/20191 Health Care Equipment & Supplies: 1.7% Alere, Inc. 8.625%, 10/01/2018 Health Care Providers & Services: 1.9% CHS/Community Health Systems, Inc. 8.000%, 11/15/2019 6.875%, 02/01/20221 HCA, Inc. 7.190%, 11/15/2015 VWR Funding, Inc. 7.250%, 09/15/2017 Hotels, Restaurants & Leisure: 2.7% Boyd Gaming Corp. 9.125%, 12/01/2018 The accompanying notes are an integral part of these financial statements. 12 Strategic Income Fund | Schedule of Investments at March 31, 2014 Principal Amount Value Hotels, Restaurants & Leisure: 2.7% (Continued) Carrols Restaurant Group, Inc. $ 11.250%, 05/15/2018 $ Peninsula Gaming Corp. 8.375%, 02/15/20181 Ruby Tuesday, Inc. 7.625%, 05/15/2020 Household Durables: 2.2% Blyth, Inc. 6.000%, 06/30/20171,3 Century Intermediate Holding Co. 9.750%, 02/15/20191 Ethan Allen Global, Inc. 5.375%, 10/01/2015 Household Products: 0.5% Sun Products Corp. 7.750%, 03/15/20211 Independent Power and Renewable Electricity Producers: 0.8% NRG Energy, Inc. 7.625%, 05/15/2019 8.500%, 06/15/2019 IT Services: 0.3% Unisys Corp. 6.250%, 08/15/2017 Leisure Products: 0.8% Smith & Wesson Holding Corp. 5.875%, 06/15/20171 Machinery: 2.1% Amsted Industries, Inc. 5.000%, 03/15/20221 Navistar International Corp. 8.250%, 11/01/2021 Waterjet Holdings, Inc. 7.625%, 02/01/20201 Media: 1.5% Carmike Cinemas, Inc. 7.375%, 05/15/2019 Lions Gate Entertainment Corp. 5.250%, 08/01/2018 MDC Partners, Inc. 6.750%, 04/01/20201 NAI Entertainment Holdings 5.000%, 08/01/20181 Metals & Mining: 5.7% A.M. Castle & Co. 12.750%, 12/15/2016 AuRico Gold, Inc. 7.750%, 04/01/20201 Coeur Mining, Inc. 7.875%, 02/01/2021 7.875%, 02/01/20211 Edgen Murray Corp. 8.750%, 11/01/20201 Hecla Mining Co. 6.875%, 05/01/2021 Horsehead Holding Corp. 10.500%, 06/01/20171 10.500%, 06/01/20171 Multiline Retail: 0.7% Bon-Ton Department Stores, Inc. 10.625%, 07/15/2017 8.000%, 06/15/2021 Oil, Gas & Consumable Fuels: 5.0% Alon Refining Krotz Springs, Inc. 13.500%, 10/15/2014 Armstrong Energy, Inc. 11.750%, 12/15/2019 Calumet Specialty Products Partners L.P. 9.375%, 05/01/2019 9.375%, 05/01/2019 6.500%, 04/15/20211 NGL Energy Partners L.P. 6.875%, 10/15/20211 Niska Gas Storage Canada ULC 6.500%, 04/01/20191 RAAM Global Energy Co. 12.500%, 10/01/2015 The accompanying notes are an integral part of these financial statements. 13 Strategic Income Fund | Schedule of Investments at March 31, 2014 Principal Amount Value Oil, Gas & Consumable Fuels: 5.0% (Continued) Resolute Energy Corp. $ 8.500%, 05/01/2020 $ Ultra Resources, Inc. 7.310%, 03/01/20161,3 5.920%, 03/01/20183 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Paper & Forest Products: 0.7% Resolute Forest Products, Inc. 5.875%, 05/15/20231 Pharmaceuticals: 1.2% Valeant Pharmaceuticals International 6.750%, 10/01/20171 6.875%, 12/01/20181 Road & Rail: 2.6% Hertz Corp. 7.500%, 10/15/2018 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Semiconductors & Semiconductor Equipment: 1.0% Global A&T Electronics Ltd. 10.000%, 02/01/2019 1 NXP BV 3.500%, 09/15/20161 Specialty Retail: 0.6% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Gibson Brands, Inc. 8.875%, 08/01/20181 Thrifts & Mortgage Finance: 1.5% Nationstar Mortgage Holdings, Inc. 10.875%, 04/01/2015 9.625%, 05/01/2019 Tobacco: 1.0% Alliance One International, Inc. 9.875%, 07/15/2021 Trading Companies & Distributors: 1.5% BlueLine Rental Finance Corp. 7.000%, 02/01/20191 Modular Space Corp. 10.250%, 01/31/20191 United Rentals North America, Inc. 9.250%, 12/15/2019 WESCO Distribution, Inc. 5.375%, 12/15/20211 Wireless Telecommunication Services: 2.4% MetroPCS Wireless, Inc. 7.875%, 09/01/2018 Sprint Communications, Inc. 8.375%, 08/15/2017 Total Corporate Bonds (Cost $5,442,396,061) Convertible Bonds: 4.5% Air Freight & Logistics: 0.3% UTi Worldwide, Inc. 4.500%, 03/01/20191 XPO Logistics, Inc. 4.500%, 10/01/2017 Biotechnology: 0.3% PDL BioPharma, Inc. 4.000%, 02/01/2018 Capital Markets: 0.6% Knight Capital Group, Inc. 3.500%, 03/15/2015 Diversified Consumer Services: 0.0% Carriage Services, Inc. 2.750%, 03/15/20211 Diversified Financial Services: 0.2% Air Lease Corp. 3.875%, 12/01/2018 The accompanying notes are an integral part of these financial statements. 14 Strategic Income Fund | Schedule of Investments at March 31, 2014 Principal Amount Value Electronic Equipment, Instruments & Components: 0.1% InvenSense, Inc. $ 1.750%, 11/01/20181 $ Health Care Equipment & Supplies: 0.5% Teleflex, Inc. 3.875%, 08/01/2017 Machinery: 0.8% Navistar International Corp. 4.500%, 10/15/20181 Metals & Mining: 1.0% Goldcorp, Inc. 2.000%, 08/01/2014 Newmont Mining Corp. 1.250%, 07/15/2014 Oil, Gas & Consumable Fuels: 0.2% Alon USA Energy, Inc. 3.000%, 09/15/20181 Bill Barrett Corp. 5.000%, 03/15/2028 Semiconductors & Semiconductor Equipment: 0.5% NVIDIA Corp. 1.000%, 12/01/20181 Total Convertible Bonds (Cost $278,040,434) Total Bonds (Cost $5,720,436,495) Short-Term Investments: 14.2% Federated U.S. Treasury Cash Reserves, 0.000%4 $ Total Short-Term Investments (Cost $976,197,462) Total Investments in Securities: 99.4% (Cost $6,696,633,957) Other Assets in Excess of Liabilities: 0.6% Total Net Assets: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2014, the value of these securities amounted to $2,847,472,240 or 41.4% of net assets. 2 Variable/Step rate security; rate shown is the rate in effect on March 31, 2014. 3 Security is fair valued under supervision of the Board of Trustees (See Note 2A). 4 Annualized seven-day yield as of March 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Strategic Investment Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ended March 31, 2014, the Osterweis Strategic Investment Fund (the “Fund”) generated a total return of 16.40%1, outperforming the 12.72% return of its blended benchmark composed of 60% S&P 500 Index (the “S&P 500”) and 40% Barclays U.S. Aggregate Bond Index (the “BC Agg”) over the same period.(Please see standardized performance in the table following this review.) Market Review The equity market, as measured by the S&P 500, gained 21.86% over the twelve months ended March 31, 2014 with much of the gain occurring in the fourth calendar quarter of 2013.In the first calendar quarter of 2014, the markets treaded water as investors questioned the sustainability of corporate profit growth and potential market risks related to softer economic readings out of the emerging markets. The fixed income market, as measured by the BC Agg, was down 0.10% over the twelve months ended March 31, 2014 and was roiled by the Federal Reserve’s (“The Fed’s”) decision in June of 2013 to begin tapering its Quantitative Easing (“QE”), only to surprise the markets again when they did not “taper” their bond buying in September.By the end of March it appeared that the eventual end of QE had been priced into the market. Portfolio Review At the start of the fiscal year on April 1, 2013, the Fund’s equity exposure was 56%.Equities averaged a 63% weighting over the next twelve months and ended the period on March 31, 2014 at 64%.Both the equity and fixed income holdings contributed to the Fund’s outperformance versus its blended benchmark over the period. Equities The Fund’s equities modestly outperformed the S&P 500 for the fiscal year ending March 31st.The primary drivers of excess returns were favorable stock selection in Utilities and Industrials.In Utilities, our continuing position in NRG Yield gave a substantial boost to relative as well as absolute returns.Aviation companies Boeing, Spirit Aerosystems and Air Lease were the top performers within the Industrials sector.In addition, stock selection in Health Care also contributed to the outperformance.In particular, our investments in drug maker Valeant Pharmaceuticals and rehabilitation services provider HealthSouth fared quite well.Another noteworthy holding that generated attractive returns was media stock Viacom, one of the top five contributors to absolute performance within equities. On the negative side, stock selection in the Financials and Energy sectors accounted for most of the value detraction.In particular, our investments in Brazilian stock exchange BM&F Bovespa and Brazilian conglomerate Cosan performed poorly during the period both on an absolute basis and versus the S&P 500.In addition, although performance was positive, Financials stock Alleghany detracted relative value due to the security’s low return and substantive weighting.Besides BM&F Bovespa and Cosan, the remaining top five detractors from absolute returns were aerospace equipment supplier Triumph, IT company Compuware and cable/internet operator Charter Communications.(Triumph and Charter entered the portfolio in late September 2013 and January 2014, respectively, while Compuware exited in June 2013.) Overall, our equity sector weightings were a source of positive alpha, with our lower and higher exposures compared to the benchmark in Consumer Staples and Health Care, respectively, as well as the absence of Telecommunications holdings, adding the most value.Somewhat dampening this positive impact was the Fund’s greater exposure to Utilities and underweightings in Financials, Information Technology and Industrials. Fixed Income The Fund’s fixed income holdings outperformed the BC Agg for the fiscal year ended March 31, 2014.The primary contributors to relative performance were the Fund’s non-investment grade (high yield) and convertible holdings, in addition to its shorter duration positioning. 16 Strategic Investment Fund | Portfolio Managers’ Review Within the overall bond market, the high yield sector notably outpaced investment grade.The Fund’s high yield securities also produced strong results overall, outperforming the investment grade benchmark.Given the meaningful weight of this sector within fixed income as well as the overall portfolio, averaging 92% and 31% over the period, respectively, high yield securities contributed significantly to both absolute and relative returns.Also outperforming the investment grade benchmark were the Fund’s convertible securities as a whole, which averaged a small weighting yet enhanced both absolute and relative returns.The benchmark, an investment grade index, does not contain any high yield or convertible bonds. During the period, the longer end of the yield curve rose, while the shorter end declined.As bond prices generally rise when yields fall and vice versa, this means that the Fund’s shorter duration positioning compared to the benchmark contributed positively to relative performance. Outlook & Portfolio Positioning We think that the odds favor a continuation of the slow, non-inflationary economic growth we have seen over the past several years.In this environment, companies should be able to keep growing earnings and cash flows and provide an opportunity for attractive returns compared to most alternatives (i.e. cash and fixed income).That said, we expect to see the inevitable bumps along the road as the market reacts to any number of potential surprises (e.g. rumblings out of Russia or the Middle East).We would look to use any resulting market pull backs as opportunities to increase positions in existing holdings or to buy new names. On the equity side, as always, we are looking for attractively valued companies that we believe are misunderstood or out of favor.While these companies are harder to find, we continue to uncover stocks that are facing various challenges and have unrecognized turnaround or growth potential.We continue to focus on companies with businesses that can thrive in a slow growth economic environment.Lastly, we maintain our focus on companies with strong and growing free cash flow, particularly those that return this cash flow to shareholders through dividends and stock repurchases. For fixed income, recent Federal Reserve comments suggest that short-term rates may begin to rise in early 2015.We believe that Treasury and investment grade bond investors may not fully appreciate the implications for their bond holdings given their interest rate exposure.With this risk on the forefront of our minds, we are maintaining our focus on shorter-term high yield bonds that should provide an opportunity for reasonable returns while attempting to provide some degree of cushion against rising rates.We continue to selectively add longer-term bonds that have attractive yields after considering their risk/return profiles.We are also looking for opportunities to increase our convertible bond exposure. The Osterweis Strategic Investment Fund may invest in small- and mid-capitalization companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies.The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices, demand and changes in tax code.The Fund may invest in debt securities that are un-rated or rated below investment grade.Lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Higher turnover rates may result in increased transaction costs, which could impact performance. Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. 1 Performance has been adjusted to comply with Generally Accepted Accounting Principles. 17 Strategic Investment Fund | Fund Overview (Unaudited) Average Annual Total Returns Periods Ended March 31, 2014 Since Inception 1 Yr. 3 Yr. (August 31, 2010) Osterweis Strategic Investment Fund 16.40%1 12.30% 15.39% 60% S&P 500 Index/40% Barclays U.S. Aggregate Bond Index 12.72 10.40 13.16 Gross Expense Ratio as of 3/31/2014: 1.15% Gross Expense Ratio as of 3/31/2013: 1.30%2 1 Performance has been adjusted to comply with Generally Accepted Accounting Principles. 2 As of the most recent Prospectus dated June 30, 2013. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower.Since inception, short-term opportunities in the high yield new issue market, which may not be sustainable, have contributed materially to the Fund’s performance. Growth of $10K (Inception to 3/31/2014) This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2010, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Asset/Sector Allocation Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Air Lease Corp. Digital Realty Trust, Inc. Oracle Corporation Crown Holdings, Inc. DIRECTV NRG Yield, Inc. – Class A Owens-Illinois, Inc. Occidental Petroleum Corp. Enterprise Products Partners L.P. Total % Fund holdings are subject to change. Top Ten Debt Holdings Calumet Specialty Products Partners L.P., 9.375% % InvenSense, Inc., 1.750% Amsted Industries, Inc., 5.000% Sprint Communications, Inc., 8.375% Carrols Restaurant Group, Inc., 11.250% Waterjet Holdings, Inc., 7.625% Packaging Dynamics Corp., 8.750% A.M. Castle & Co., 12.750% Cleaver-Brooks, Inc., 8.750% Swift Services Holdings, Inc., 10.000% Total % Fund holdings are subject to change. 18 Strategic Investment Fund | Schedule of Investments at March 31, 2014 Shares Value Common Stocks: 54.0% Aerospace & Defense: 3.1% Boeing Co. $ Triumph Group, Inc. Air Freight & Logistics: 0.9% Royal Mail Plc1 Beverages: 1.7% Diageo Plc – ADR Communications Equipment: 1.7% Motorola Solutions, Inc. Containers & Packaging: 4.2% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 1.4% PHH Corp.1 Electric Utilities: 2.0% NRG Yield, Inc. – Class A Food Products: 1.2% Unilever NV – NYRS Gas Utilities: 1.1% Questar Corp. Health Care Equipment & Supplies: 1.6% Teleflex, Inc. Health Care Providers & Services: 1.6% HealthSouth Corp. Insurance: 1.4% Alleghany Corp.1 Internet & Catalog Retail: 1.8% Liberty Interactive Corp. – Class A1 Internet Software & Services: 1.6% Google, Inc. – Class A1 IT Services: 1.1% Xerox Corp. Media: 6.9% Charter Communications, Inc. – Class A1 Cinemark Holdings, Inc. DIRECTV1 Viacom, Inc. – Class B Multiline Retail: 0.6% Marks & Spencer Group PLC – ADR Oil, Gas & Consumable Fuels: 2.9% Cosan Limited – Class A Occidental Petroleum Corp. Pharmaceuticals: 8.7% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Sanofi – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 1.5% Atmel Corp.1 Software: 2.2% Oracle Corporation Thrifts & Mortgage Finance: 0.6% Stonegate Mortgage Corp.1 Trading Companies & Distributors: 2.4% Air Lease Corp. Water Utilities: 1.8% American Water Works Co., Inc. Total Common Stocks (Cost $121,130,990) The accompanying notes are an integral part of these financial statements. 19 Strategic Investment Fund | Schedule of Investments at March 31, 2014 Shares Value Partnerships & Trusts: 5.1% Oil, Gas & Consumable Fuels: 5.1% Atlas Pipeline Partners L.P. $ Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $11,434,652) Real Estate Investment Trusts: 4.7% Digital Realty Trust, Inc. New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $13,464,720) Principal Amount Bonds: 33.1% Corporate Bonds: 31.2% Aerospace & Defense: 1.3% ADS Tactical, Inc. $ 11.000%, 04/01/20182 Erickson, Inc. 8.250%, 05/01/20202 Kratos Defense & Security Solutions, Inc. 10.000%, 06/01/2017 Spirit AeroSystems, Inc. 5.250%, 03/15/20222 Auto Components: 0.4% Stoneridge, Inc. 9.500%, 10/15/20172 Beverages: 0.8% Beverages & More, Inc. 10.000%, 11/15/20182 Cott Beverages, Inc. 8.125%, 09/01/2018 Building Products: 0.4% Cleaver-Brooks, Inc. 8.750%, 12/15/20192 Capital Markets: 0.8% E*Trade Financial Corp. 6.000%, 11/15/2017 6.375%, 11/15/2019 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 1.1% HIG BBC Intermediate Holdings LLC 10.500%, 09/15/20182 LSB Industries, Inc. 7.750%, 08/01/20192 Trinseo Materials Operating SCA 8.750%, 02/01/2019 Commercial Services & Supplies: 0.6% Deluxe Corp. 6.000%, 11/15/2020 R.R. Donnelley & Sons Co. 8.250%, 03/15/2019 8.875%, 04/15/2021 Construction & Engineering: 0.4% Michael Baker International LLC 8.250%, 10/15/20182 Construction Materials: 0.7% Associated Asphalt Partners LLC 8.500%, 02/15/20182 Rain CII Carbon LLC 8.000%, 12/01/20182 Consumer Finance: 0.7% Ally Financial, Inc. 3.500%, 07/18/2016 2.750%, 01/30/2017 Cash America International, Inc. 5.750%, 05/15/2018 The accompanying notes are an integral part of these financial statements. 20 Strategic Investment Fund | Schedule of Investments at March 31, 2014 Principal Amount Value Containers & Packaging: 1.2% Ardagh Packaging Finance PLC $ 6.250%, 01/31/20192 $ Berry Plastics Corp. 9.500%, 05/15/2018 Packaging Dynamics Corp. 8.750%, 02/01/20162 Distributors: 0.4% Pittsburgh Glass Works LLC 8.000%, 11/15/20182 Diversified Consumer Services: 0.7% Outerwall, Inc. 6.000%, 03/15/2019 Regis Corp. 5.750%, 12/05/20172 Diversified Financial Services: 1.1% Aviation Capital Group Corp. 3.875%, 09/27/20162 4.625%, 01/31/20182 Icahn Enterprises L.P. 3.500%, 03/15/20172 Intrepid Aviation Group Holdings LLC 6.875%, 02/15/20192 Milestone Aviation Group Ltd. 8.625%, 12/15/20172 Diversified Telecommunication Services: 0.6% West Corp. 8.625%, 10/01/2018 Windstream Corp. 8.125%, 09/01/2018 Electronic Equipment, Instruments & Components: 0.4% Sanmina Corp. 7.000%, 05/15/20192 Energy Equipment & Services: 1.0% Era Group, Inc. 7.750%, 12/15/2022 ION Geophysical Corp. 8.125%, 05/15/20182 Nuverra Environmental Solutions, Inc. 9.875%, 04/15/2018 Tervita Corp. 10.875%, 02/15/20182 Food & Staples Retailing: 2.1% BI-LO LLC 8.625%, 09/15/20182 KeHE Distributors LLC 7.625%, 08/15/20212 Michaels FinCo Holdings LLC 7.500%, 08/01/20182 Rite Aid Corp. 9.250%, 03/15/2020 Roundy’s Supermarkets, Inc. 10.250%, 12/15/20202 Tops Holding Corp. 8.875%, 12/15/2017 Tops Holding II Corp. 8.750%, 06/15/2018 Food Products: 0.4% Shearer’s Foods LLC 9.000%, 11/01/20192 Health Care Equipment & Supplies: 0.4% Alere, Inc. 8.625%, 10/01/2018 Health Care Providers & Services: 0.6% CHS/Community Health Systems, Inc. 8.000%, 11/15/2019 6.875%, 02/01/20222 VWR Funding, Inc. 7.250%, 09/15/2017 Hotels, Restaurants & Leisure: 1.1% Boyd Gaming Corp. 9.125%, 12/01/2018 Carrols Restaurant Group, Inc. 11.250%, 05/15/2018 Ruby Tuesday, Inc. 7.625%, 05/15/2020 The accompanying notes are an integral part of these financial statements. 21 Strategic Investment Fund | Schedule of Investments at March 31, 2014 Principal Amount Value Household Durables: 1.1% Blyth, Inc. $ 6.000%, 06/30/20172,3 $ Century Intermediate Holding Co. 9.750%, 02/15/20192 Ethan Allen Global, Inc. 5.375%, 10/01/2015 Household Products: 0.3% Sun Products Corp. 7.750%, 03/15/20212 Independent Power and Renewable Electricity Producers: 0.4% NRG Energy, Inc. 8.500%, 06/15/2019 Leisure Products: 0.2% Smith & Wesson Holding Corp. 5.875%, 06/15/20172 Machinery: 1.2% Amsted Industries, Inc. 5.000%, 03/15/20222 Navistar International Corp. 8.250%, 11/01/2021 Waterjet Holdings, Inc. 7.625%, 02/01/20202 Media: 1.3% Carmike Cinemas, Inc. 7.375%, 05/15/2019 Lions Gate Entertainment Corp. 5.250%, 08/01/2018 MDC Partners, Inc. 6.750%, 04/01/20202 NAI Entertainment Holdings 5.000%, 08/01/20182 Metals & Mining: 2.1% A.M. Castle & Co. 12.750%, 12/15/2016 AuRico Gold, Inc. 7.750%, 04/01/20202 Coeur Mining, Inc. 7.875%, 02/01/2021 Edgen Murray Corp. 8.750%, 11/01/20202 Hecla Mining Co. 6.875%, 05/01/2021 Horsehead Holding Corp. 10.500%, 06/01/20172 Multiline Retail: 0.2% Bon-Ton Department Stores, Inc. 8.000%, 06/15/2021 Oil, Gas & Consumable Fuels: 2.7% Alon Refining Krotz Springs, Inc. 13.500%, 10/15/2014 Calumet Specialty Products Partners L.P. 9.375%, 05/01/2019 6.500%, 04/15/20212 NGL Energy Partners L.P. 6.875%, 10/15/20212 RAAM Global Energy Co. 12.500%, 10/01/2015 Resolute Energy Corp. 8.500%, 05/01/2020 Ultra Resources, Inc. 7.310%, 03/01/20162,3 5.920%, 03/01/20183 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Paper & Forest Products: 0.2% Resolute Forest Products, Inc. 5.875%, 05/15/20232 Pharmaceuticals: 0.4% Valeant Pharmaceuticals International, Inc. 6.875%, 12/01/20182 Road & Rail: 0.8% Hertz Corp. 7.500%, 10/15/2018 Swift Services Holdings, Inc. 10.000%, 11/15/2018 The accompanying notes are an integral part of these financial statements. 22 Strategic Investment Fund | Schedule of Investments at March 31, 2014 Principal Amount Value Semiconductors & Semiconductor Equipment: 0.3% Global A&T Electronics Ltd. $ 10.000%, 02/01/20192 $ Specialty Retail: 0.3% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Gibson Brands, Inc. 8.875%, 08/01/20182 Thrifts & Mortgage Finance: 0.4% Nationstar Mortgage Holdings, Inc. 10.875%, 04/01/2015 9.625%, 05/01/2019 Tobacco: 0.4% Alliance One International, Inc. 9.875%, 07/15/2021 Trading Companies & Distributors: 0.9% BlueLine Rental Finance Corp. 7.000%, 02/01/20192 Modular Space Corp. 10.250%, 01/31/20192 WESCO Distribution, Inc. 5.375%, 12/15/20212 Wireless Telecommunication Services: 0.8% MetroPCS Wireless, Inc. 7.875%, 09/01/2018 Sprint Communications, Inc. 8.375%, 08/15/2017 Total Corporate Bonds (Cost $84,614,440) Convertible Bonds: 1.9% Air Freight & Logistics: 0.2% UTi Worldwide, Inc. 4.500%, 03/01/20192 XPO Logistics, Inc. 4.500%, 10/01/2017 Biotechnology: 0.3% PDL BioPharma, Inc. 4.000%, 02/01/2018 Capital Markets: 0.4% Knight Capital Group, Inc. 3.500%, 03/15/2015 Electronic Equipment, Instruments & Components: 0.4% InvenSense, Inc. 1.750%, 11/01/20182 Machinery: 0.2% Navistar International Corp. 4.500%, 10/15/20182 Semiconductors & Semiconductor Equipment: 0.4% NVIDIA Corp. 1.000%, 12/01/20182 Total Convertible Bonds (Cost $4,885,663) Total Bonds (Cost $89,500,103) Shares Short-Term Investments: 1.5% Federated U.S. Treasury Cash Reserves, 0.000%4 Total Short-Term Investments (Cost $4,183,487) Total Investments in Securities: 98.4% (Cost $239,713,952) Other Assets in Excess of Liabilities: 1.6% Total Net Assets: 100.0% $ ADR – American Depositary Receipt NYRS – New York Registry Shares 1 Non-income producing security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2014, the value of these securities amounted to $48,777,291 or 17.5% of net assets. 3 Security is fair valued under supervision of the Board of Trustees (See Note 2A). 4 Annualized seven-day yield as of March 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 23 Institutional Equity Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ended March 31, 2014, the Osterweis Institutional Equity Fund (the “Fund”) generated a total return of 19.93%, modestly underperforming its benchmark, the S&P 500 Index (the “S&P 500”), which generated a total return of 21.86% over the same period.(Please see standardized performance in the table following this review.) Market Review The equity market, as measured by the S&P 500, gained 21.86% over the twelve months ended March 31, 2014 with much of the gain occurring in the fourth calendar quarter of 2013.In the first calendar quarter of 2014, the markets treaded water as investors questioned the sustainability of corporate profit growth and potential market risks related to softer economic readings out of the emerging markets. Portfolio Review The Fund marginally trailed the benchmark for the fiscal year ended March 31st, with its residual cash position being one of the major reasons.Though averaging less than 3% over the year, the small cash holding nevertheless resulted in a meaningful drag on relative performance due to the strong equity market.Within equities, stock selection in the Financials, Consumer Staples and Energy sectors accounted for most of the value detraction.In particular, our investments in the stock exchange BM&F Bovespa and energy conglomerate Cosan, both Brazilian, fared poorly during the period both on an absolute basis and versus the benchmark.Within Consumer Staples, although performance was positive for food & beverage stocks Diageo and Unilever, the securities subtracted relative value due to their low returns and substantive weighting.Besides BM&F Bovespa and Cosan, the remaining top five detractors from absolute returns were IT company Compuware, aerospace equipment supplier Triumph and cable/internet operator Charter Communications, with the first investment exiting the portfolio in June 2013 and the latter two entering in late September 2013 and January 2014, respectively. On the positive side, our favorable stock selection in the Health Care sector and in particular our positions in drug maker Valeant Pharmaceuticals and rehabilitation services provider HealthSouth garnered a substantial boost to relative as well as absolute returns.Rounding out the Fund’s top five contributors to absolute performance were Boeing, Viacom and Google.In addition, our sector weightings benefited relative performance overall, with our higher and lower exposures compared to the benchmark in Health Care and Consumer Staples, respectively, as well as the absence of Telecommunications holdings, adding the most value.Somewhat dampening this positive impact was the Fund’s greater exposure to Utilities and Energy along with underweightings in Information Technology, Financials and Industrials. Outlook & Portfolio Positioning We think that the odds favor a continuation of the slow, non-inflationary economic growth we have seen over the past several years.In this environment, companies should be able to keep growing earnings and cash flows and provide an opportunity for attractive returns compared to most alternatives (i.e. cash and fixed income).That said, we expect to see the inevitable bumps along the road as the market reacts to any number of potential surprises (e.g. rumblings out of Russia or the Middle East).We would look to use any resulting market pull backs as opportunities to increase positions in existing holdings or to buy new names. As always, we are looking for attractively valued companies that we believe are misunderstood or out of favor.While these companies are harder to find, we continue to uncover stocks that are facing various challenges and have unrecognized turnaround or growth potential.We continue to focus on companies with businesses that can thrive in a slow growth economic environment.Lastly, we maintain our focus on companies with strong and growing free cash flow, particularly those that return this cash flow to shareholders through dividends and stock repurchases. The Osterweis Institutional Equity Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices, demand and changes in tax code.From time to time, the Fund may have concentrated positions in one or more sectors subjecting the Fund to sector emphasis risk. Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. 24 Institutional Equity Fund | Fund Overview (Unaudited) Average Annual Total Returns Periods Ended March 31, 2014 Since Inception 1 Yr. (July 31, 2012) Osterweis Institutional Equity Fund 19.93% 23.52% S&P 500 Index Net Expense Ratio as of 3/31/2014: 1.00% Gross Expense Ratio as of 3/31/2013: 1.27%1 1As of the most recent Prospectus dated June 30, 2013. (Net expense ratio: 1.01%) The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Inception to 3/31/2014) This chart illustrates the performance of a hypothetical $10,000 investment made on July 31, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Sector Allocation Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Crown Holdings, Inc. Air Lease Corp. Oracle Corporation DIRECTV Magellan Midstream Partners L.P. American Water Works Co., Inc. Owens-Illinois, Inc. Diageo Plc Johnson & Johnson Total % Fund holdings are subject to change. 25 Institutional Equity Fund | Schedule of Investments at March 31, 2014 Shares Value Common Stocks: 82.0% Aerospace & Defense: 4.9% Boeing Co. $ Triumph Group, Inc. Air Freight & Logistics: 1.4% Royal Mail Plc1 Beverages: 3.0% Diageo Plc – ADR Communications Equipment: 2.4% Motorola Solutions, Inc. Containers & Packaging: 6.5% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 2.0% PHH Corp.1 Electric Utilities: 1.0% NRG Yield, Inc. – Class A Food Products: 2.6% Unilever NV – NYRS Gas Utilities: 1.4% Questar Corp. Health Care Equipment & Supplies: 2.4% Teleflex, Inc. Health Care Providers & Services: 2.7% HealthSouth Corp. Insurance: 2.2% Alleghany Corp.1 Internet & Catalog Retail: 2.9% Liberty Interactive Corp. – Class A1 Internet Software & Services: 2.8% Google, Inc. – Class A1 IT Services: 1.1% Xerox Corp. Media: 10.7% Charter Communications, Inc. – Class A1 Cinemark Holdings, Inc. DIRECTV1 Viacom, Inc. – Class B Multiline Retail: 1.3% Marks & Spencer Group PLC – ADR Oil, Gas & Consumable Fuels: 4.0% Cosan Limited – Class A Occidental Petroleum Corp. Pharmaceuticals: 13.8% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Sanofi – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 2.6% Atmel Corp.1 Software: 3.2% Oracle Corporation Thrifts & Mortgage Finance: 0.7% Stonegate Mortgage Corp.1 Trading Companies & Distributors: 3.3% Air Lease Corp. Water Utilities: 3.1% American Water Works Co., Inc. Total Common Stocks (Cost $36,853,433) The accompanying notes are an integral part of these financial statements. 26 Institutional Equity Fund | Schedule of Investments at March 31, 2014 Shares Value Partnerships & Trusts: 8.2% Oil, Gas & Consumable Fuels: 8.2% Atlas Pipeline Partners L.P. $ Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $3,501,308) Real Estate Investment Trusts: 7.1% Digital Realty Trust, Inc. New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $4,055,911) Short-Term Investments: 2.6% Federated U.S. Treasury Cash Reserves, 0.000%2 Total Short-Term Investments (Cost $1,505,978) Total Investments in Securities: 99.9% (Cost $45,916,630) Other Assets in Excess of Liabilities: 0.1% Total Net Assets: 100.0% $ ADR – American Depositary Receipt NYRS – New York Registry Shares 1 Non-income producing security. 2 Annualized seven-day yield as of March 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 Osterweis Funds | Statements of Assets and Liabilities at March 31, 2014 Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund ASSETS Investments in securities, at value (cost $777,939,975, $6,696,633,957, $239,713,952, and $45,916,630, respectively) (Note 2) $ Receivables: Investment securities sold — Fund shares sold — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed — Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 28 Osterweis Funds | Statements of Operations For the Year Ended March 31, 2014 Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund INVESTMENT INCOME Dividends (net of $309,178; $0; $40,889 and $19,959, respectively, in foreign withholding taxes) $ $ — $ $ Interest 39 Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Custody fees Reports to shareholders Registration fees Audit fees Miscellaneous expense Trustee fees Chief Compliance Officer fees Insurance expense Legal fees Total expenses Fees recouped (waived) by the Adviser — — — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Change in net unrealized appreciation on investments and foreign currency Net realized and unrealized gain on investments and foreign currency Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 29 Osterweis Fund | Statements of Changes in Net Assets Year Ended Year Ended March 31, 2014 March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From realized gains ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2014 March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase (decrease) $ ) $ ) (b) Net of redemption fees of $3,345 and $14,508, respectively. The accompanying notes are an integral part of these financial statements. 30 Strategic Income Fund | Statements of Changes in Net Assets Year Ended Year Ended March 31, 2014 March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2014 March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $225,879 and $30,583, respectively. The accompanying notes are an integral part of these financial statements. 31 Strategic Investment Fund | Statements of Changes in Net Assets Year Ended Year Ended March 31, 2014 March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2014 March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $7,127 and $140, respectively. The accompanying notes are an integral part of these financial statements. 32 Institutional Equity Fund | Statements of Changes in Net Assets Period from July 31, 2012* Year Ended through March 31, 2014 March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year — End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Period from July 31, 2012* March 31, 2014 through March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $0 and $11,328, respectively. * Commenced operations on July 31, 2012. The accompanying notes are an integral part of these financial statements. 33 Osterweis Fund | Financial Highlights For a capital share outstanding throughout each year Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income1 Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) ) — ) ) From net realized gain ) ) ) — — Total distributions ) Paid-in-capital from redemption fees (Note 2)2 Net asset value, end of year $ Total return % % )% % % RATIO/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Ratio of expenses to average net assets % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Ratio of net investment income to average net assets % Portfolio turnover rate 31
